ON PETITION FOR REHEARING.
Beard, Justice.
In this case the opinion was handed down June 29, 1915. (149 Pac. 857.) On July 28, 1915, plaintiff in error filed three copies of a paper entitled; “Petition for Rehearing”; and on August 4, 1915, he filed two additional copies of the same. The paper filed does not pray for a rehearing unless its title may be so considered; but is in substance a brief. If it be considered what it is entitled, then it is not accompanied by a brief as required by the rules; or if it is to be regarded as a brief, then no petition for rehearing has been filed. Biut assuming that it is a combination of both, still it does not comply with the rule. Rule 23 is as follows: “Applications for rehearing of any cause shall be by petition to the court, signed by counsel, briefly stating the points wherein it is alleged that the court has erred. Such petition shall be filed within thirty days after the decision is rendered and shall be accompanied by a brief (five copies of which shall be filed) of the points and authorities relied on in support thereof; but there shall be no oral argument on petitions for rehearing, unless such argument is requested by the court.” Whatever construction is to be placed upon the paper filed, it does not comply with the rule, as only three instead of five copies were filed within the required time. We have, however, examined the points presented and the arguments advanced, but do not deem them meritorious. The court duly considered and decided what it deemed the real questions of law involved without regard to the fact that certain allegations in the petition, of matters *319which the plaintiff evidently considered material to' allege and prove in order to maintain his action, were denied in the answer to which he filed a general demurrer. We have never understood that a demurrer should be sustained to a denial. Rehearing denied. ■
Potter, C. J., and Scott, J., concur.